DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 47-61 and 64-65 are drawn to an enzyme cleavable peptide conjugate, classified in A61K 47/65.
II. Claims 62-63 are drawn to a method for treating cancer in a subject, classified in A61P 35/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used to screen a protease cleavable linker sequence in vitro, which is a materially different process of using that product. Thus, invention I and II are distinct.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
The search for each of the above inventions in a different CPC class and/or subclass is not co-extensive particularly with regard to the literature search. Further, a reference which would anticipate the invention of one Group would not necessarily anticipate or even make obvious another Group.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Election
This application contains claims directed to the following patentably distinct species as follows. 
Genus X: a protease cleavable peptide (claim 54)
(i) PLG-C(me)-AG (SEQ ID NO: 1)
(ii) PLGLAG (SEQ ID NO: 2)
(iii) RPLALWRS (SEQ ID NO: 7)
(iv) ESPAYYTA (SEQ ID NO: 8)
(v) DPRSFL (SEQ ID NO: 9)
(vi) PPRSFL (SEQ ID NO: 10)
(vii) RLQLKL (SEQ ID NO: 11)
(viii) RLQLK(Ac) (SEQ ID NO: 12)
Genus Y: an intracellular protease cleavable peptide (claim 58)
(i) a PABC spacer, 
(ii) a PABOH spacer, 
(iii) a BHMS spacer
Genus A: 5 to 9 acidic amino acids (claim 47 disclosed in SPEC [00104])
(i) 5 consecutive glutamates (SEQ ID NO: 3)
(ii) 6 consecutive glutamates (SEQ ID NO: 16)
(iii) 7 consecutive glutamates (SEQ ID NO: 17)
(iv) 8 consecutive glutamates (SEQ ID NO: 18)
(v) 9 consecutive glutamates (SEQ ID NO: 4)

Genus B: 7 to 9 acidic amino acids (claim 47 disclosed in SPEC [0095])
(i) 7 consecutive arginines (SEQ ID NO: 19)
(ii) 8 consecutive arginines (SEQ ID NO: 5)
(iii) 9 consecutive arginines (SEQ ID NO: 6)
Genus CB: a linking amino acid for M conjugated to the delivery molecule (claim 47, 53)
(i) CB is absent
(ii) CB is D-cysteine
(iii) CB is D-glutamate
(iv) CB is lysine
(v) CB is para-4-acetyl L-phenylalanine
Genus CM: a linking amino acid for an agent of DB conjugated to the delivery molecule (claim 47, 53)
(i) CM is absent
(ii) CM is D-cysteine
(iii) CM is D-glutamate
(iv) CM is lysine
(v) CM is para-4-acetyl L-phenylalanine
Genus M: a macromolecule (claim 47)
(i) a protein
(ii) a natural polymer
(iii) a synthetic polymer
(iv) a dendrimer
(v) dextran
(vi) polyethylene glycol (PEG) polymer

Genus DB: a bioactive agent (claim 47, 52)
(i) therapeutic agent (claim 52)
a. doxorubicin
b. calicheamicin
c. maytansinoid
d. auristatin
e. cortisone
(ii) imaging agent
Genus V: Formula V (claim 60)
Elect a single and completely defined compound as follows without conflict to the elected species from each other Genus above.

    PNG
    media_image1.png
    209
    1004
    media_image1.png
    Greyscale

Genus D: a treated disease (claim 63, only if Group II is elected)
Elect a single disease from the Markush group consisting of breast cancer, colorectal cancer, ovarian cancer, lung cancer, esophageal cancer, pancreatic cancer, gastro-intestinal cancer, squamous cell carcinoma, prostate cancer, melanoma, thyroid cancer, or sarcoma listed in claim 63.

The species are independent or distinct because each species is drawn to a different and distinct physical-chemical structure. In addition, these species are not obvious variants of each 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of a delivery molecule conjugate from each genus X, Y, A, B, CB, CM, M, DB , V, and D (only if group is elected) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 47-65 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: A reference that would anticipate and/or make prima facie obvious one of the species would not necessarily anticipate and/or make prima facie obvious another species.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
01-March-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615